Exhibit 10.1

INTERNATIONAL PAPER COMPANY

MANAGEMENT INCENTIVE PLAN (MIP)

Amended and Restated as of January 1, 2007

 

I. Purposes of the Plan and Plan Description

The purposes of this Management Incentive Plan, amended and restated as of
January 1, 2007 (the “Plan”) are to: (a) provide an incentive for Participants
to exert their best efforts to improve the financial performance of the Company;
(b) attract and retain the best talent available; and (c) further align the
interests of the Participants and International Paper’s shareowners.

The Plan is an annual cash incentive plan developed around the achievement of
pre-established Performance Objectives and funded based on the Company’s
achievement level against those Performance Objectives.

 

II. Definitions

 

  •  

Award Scale

“Award Scale” means the conversion of the Performance Objective Rating to a
percent of Target Award earned.

 

  •  

Business

“Business” means a business segment that reports to a senior vice president of
the Company.

 

  •  

Committee

“Committee” means the Management Development and Compensation Committee of the
Company’s Board of Directors.

 

  •  

Company

“Company” means International Paper Company, a New York corporation, together
with its Subsidiaries.

 

  •  

Cost of Capital

“Cost of Capital” is the weighted average of the cost of equity and the cost of
debt of the Company.

 

  •  

Employee

“Employee” means a regular, full-time employee of the Company.

 

  •  

Free Cash Flow

“Free Cash Flow” means cash flow from operations less (i) capital spending and
(ii) cash dividends.

 

  •  

Participant

“Participant” means a person who has been designated as a participant in the
Plan, according to Section V.

 

1



--------------------------------------------------------------------------------

  •  

Performance Objective Rating

“Performance Objective Rating” means the percentage amount assigned to a
Performance Objective for a level of achievement that translates to a percentage
of the Target Award.

 

  •  

Performance Objectives

“Performance Objectives” mean the measures identified by the Company and
approved by the Committee identified in Section VI of this Plan.

 

  •  

Plan or MIP

“Plan” or “MIP” means this Management Incentive Plan, amended and restated as of
January 1, 2007.

 

  •  

Plan Year

“Plan Year” means the twelve month period corresponding to the Company’s fiscal
year (January 1 through December 31).

 

  •  

Return on Investment or ROI

“Return on Investment” or “ROI” means after-tax operating earnings, including
both earnings from continuing and discontinued operations (up through the date
of sale), and before the impact of special items divided by average capital
employed. Capital employed is total assets, less short-term,
non-interest-bearing liabilities. The Company’s ROI metric excludes the impact
of special items, such as gains or losses associated with asset sales,
restructing costs, changes in pension funding, and significant out-of-period or
“one-off” items.

 

  •  

ROI Peer Group

“ROI Peer Group” means those companies in comparable industry or business
segments against which the Company competes, as determined from time to time by
the Company and approved by the Committee. The ROI Peer Group will be recorded
in Appendix A to the Plan, as amended from time to time as appropriate.

 

  •  

Subsidiary

“Subsidiary” means any company that is owned (50% or more) or controlled by the
Company, directly or indirectly.

 

  •  

Target Award

“Target Award” means an amount equal to the percentage of salary range midpoint
applicable to the actual position level of each Participant, shown in Appendix
B.

 

III. Chief Executive Officer Special Awards

The Chief Executive Officer may designate a portion of the MIP award pool to
fund special awards for extraordinary individual performance to award to
Employees regardless of whether such Employees are otherwise eligible to
participate in the Plan.

 

2



--------------------------------------------------------------------------------

IV. Administration of the Plan

The Plan operates at the discretion of the Committee. The Committee may exercise
considerable discretion and judgment in interpreting the Plan, and adopting,
from time to time, rules and regulations that govern the administration of the
Plan.

The Committee has delegated authority to the Chairman and Chief Executive
Officer or his designee for the day-to-day administration of the Plan, except
with respect to a Participant designated as senior vice president of the Company
or higher.

Decisions of the Committee are final, conclusive and binding on all parties,
including the Company, its shareowners, and employees.

 

V. Participation in the Plan

Participants in the Plan are limited to Employees of the Company whose position
level is 14 or higher. Except as set forth in Section VII(C), Participants must
be actively employed on a full-time basis during the Plan Year and on the date
of the award payout.

Employees who are eligible for participation in any other short-term, cash-based
incentive compensation plan of the Company are not eligible for participation in
this Plan.

An Employee who becomes eligible to participate in the Plan during the Plan Year
or who moves from one eligible position level to another will be eligible for a
prorated award.

Participation in this Plan, or receipt of an award under this Plan, does not
give a Participant or Employee any right to a subsequent award, nor any right to
continued employment by the Company for any period.

 

VI. Award Pool and Award Scale

A. Performance Objectives – Funding the MIP Award Pool

The Company must achieve at least a minimum level of performance in order to
fund the MIP award pool. If the Company does not achieve the minimum performance
in at least one of the performance metrics, no MIP award pool is established.

The total MIP award pool will be determined based on achievement of the
following Performance Objectives during the Plan Year. If the Company achieves
its Cost of Capital during the Plan Year, an additional 50% will be added to the
award as set forth below.

 

  •  

30% Weight: Improvement of Return on Investment (ROI) Against Plan, including
the effects of pricing.

 

Achievement of Objective

 

% of Target Award

   

111 to 175%

 

1.67% award for every 1%

performance above target (100%)

 

90 to 110%

  90 to 110%  

70% to 89%

 

-1.67% award for every 1%

performance below target (100%)

 

Below 70%

  0%  

 

3



--------------------------------------------------------------------------------

  •  

50% Weight: Return on Investment as compared to ROI Peer Group.

 

Rank

     

% of Target Award

     

Cost of Capital “Kicker”

1     175%     50% 2     150%     50% 3     125%     50% 4     100%     50% 5  
  50%     6 – 11     0%    

 

  •  

20% Weight: Key Company Non-Financial Drivers:

 

  •  

10% Aggregate Weighted Global Employee Survey Objectives

 

  •  

10% Aggregate Weighted Diversity Objectives

 

Improvement Goal

      

% of Target Award

100% or above     100% 50%     50% Below 50%     0%

B. Business Objectives

Business objectives should be in alignment with the financial and non-financial
objectives of the Company. Business objectives are established by the Business
unit and approved by the Chief Executive Officer, and are weighted 50% for
Business unit awards.

Non-financial objectives should include specific goals under both Diversity and
Global Employee Survey, weighted as appropriate for the specific Business, but
not to exceed 20% of the overall Business award.

The Business performance achievement percentage may be modified by the Chief
Executive Officer to ensure that the overall MIP award pool is not exceeded.

C. Performance Objective Rating

Each Performance Objective will be evaluated at the end of the Plan Year to
determine the level at which the Performance Objective was achieved. The
Company’s determination of performance achievement is presented to the Committee
for its review and approval.

Business unit performance achievement will be assigned by appropriate Business
unit management for final review and approval by the Chief Executive Officer.

 

4



--------------------------------------------------------------------------------

D. Approval by the Committee of the Total MIP Award Pool

The Committee approves the total MIP award pool based on the Company’s
performance achievement against the Performance Objectives unless the Committee
determines in its sole discretion to reduce or eliminate the MIP award pool
based upon any objective or subjective criteria it deems appropriate.

The Committee may not increase the MIP award pool above the calculated amount.

The amount allocated for payment under the Plan and for special awards may not
exceed the total approved MIP award pool.

In the discretion of the Committee, the MIP award pool may be reduced in the
event the Company’s ROI is negative.

No MIP award pool will be funded in the event the Company’s Free Cash Flow for
the Plan Year is negative.

 

VII. Award Recommendations

A. Recommendations

At the end of each Plan Year, the Chief Executive Officer will submit to the
Committee the individual award recommendations for Participants who are senior
vice presidents of the Company and above, and an aggregate award amount for all
other Participants.

The Committee will recommend to the independent members of the Board the amount
of the award for the Chief Executive Officer and any other employee-director.

B. Granting of Awards

The Committee, in its sole discretion, may approve, revise or disapprove any
recommended award to a senior vice president of the Company or above. Any award
to the Chief Executive Officer or any other employee-director will be subject to
approval by the independent members of the Board of Directors of the Company.

Participants each have an MIP target award expressed as a percentage of the
midpoint of a defined salary range based on position level as set forth on the
attached Appendix B. Individual awards are based on Business or Company
performance as well as individual performance.

C. Termination of Employment or Leave of Absence

A Participant whose employment terminates during a Plan Year because of death or
disability, or who is retirement eligible at the time of termination, will be
eligible for a pro rata target award based on the period of active employment
with the Company during the Plan Year. If a Participant’s employment with the
Company is terminated for any other reason prior to actual payment of an award,
such award will be canceled and the Participant will have no right under the
Plan to receive payment.

A Participant who is on an approved leave of absence during the Plan Year or on
the date of an award payout will be eligible for a pro rata award based on the
period of active employment with the Company during the Plan Year.

 

5



--------------------------------------------------------------------------------

VIII. Allocation of MIP Award Pool Among Business Units and Corporate Staff
Organizations

The MIP award pool is allocated by the Chief Executive Officer to Business Units
and Corporate Staff Organizations based upon the following:

A. Corporate Staff Organizations

Corporate staff organizations are allocated an MIP award pool equal to the
performance percentage achieved by the Company as a whole.

B. Business Units

Business units are allocated an MIP award pool based 50% on Business performance
and 50% on Company performance.

 

IX. Payment of Awards

A. Type of Payment

MIP awards are paid in cash unless deferred by the Participant.

B. Time of Payment

Awards may be paid at such time(s) as determined by the Committee but in all
events except as provided in Section IX(D), below, will be paid no later than
the later of: (i) March 15 following the end of the applicable Plan Year, or
(ii) two and one-half (2  1/2) months after the expiration of the fiscal year in
which the performance period with respect to which the awards are earned has
ended.

C. Payment to Beneficiaries

If a Participant dies prior to receipt of an approved award under the Plan, the
award will be paid in a lump sum to the Participant’s estate.

D. Deferral of Payment

Any Participant who has a position level of 18 or higher who has elected to
participate in the Company’s Deferred Compensation Savings Plan (“DCSP”) may
elect to defer payment, not to exceed 85%, of any award under this Plan by
filing an irrevocable Election to Defer Payment under the DCSP by the last
business day in December of the year prior to the year in which such award would
be earned. Awards or portions elected to be deferred will be credited with
investment earnings or losses in accordance with provisions of, and the
Participant’s elections under, the DCSP. MIP awards that are deferred will be
paid in accordance with the payment terms of the DCSP.

 

X. Modification, Suspension or Termination of Plan

The Committee may at any time suspend, terminate, modify or amend any or all of
the provisions of this Plan.

 

XI. Governing Law

The Plan is governed by the laws of the State of New York.

 

6



--------------------------------------------------------------------------------

XII. Tax Withholding

The Company has the right to make such provisions as it deems necessary or
appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.

 

XIII. Section 409A

The Plan is intended to comply with the applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and will be
limited, construed and interpreted in accordance with such intent.

 

XIV. Non-Transferability of Award

No award under this Plan, and no rights or interests therein, will be assignable
or transferable by a Participant (or legal representative).

 

XV. Effective Date

This Plan is effective as of January 1, 2007, and continues until terminated,
suspended, modified, or amended by the Committee.

 

7



--------------------------------------------------------------------------------

Appendix A

2007 ROI Peer Group

 

  •  

Bowater

 

  •  

Domtar

 

  •  

Mead/Westvaco

 

  •  

M-Real

 

  •  

Packaging Corporation of America

 

  •  

SAPPI

 

  •  

Smurfit Stone

 

  •  

Stora Enso

 

  •  

UPM

 

  •  

Weyerhaeuser

 

8



--------------------------------------------------------------------------------

Appendix B

Management Incentive Plan (MIP)

Target Awards

 

Position Level

     

Target Award (% of Midpoint)

43

    100%

42

    90%

41

    85%

40

    85%

39

    80%

38

    80%

37

    75%

36

    75%

35

    70%

34

    70%

33

    65%

32

    65%

31

    60%

30

    55%

29

    50%

28

    50%

27

    45%

26

    45%

25

    40%

24

    40%

23

    35%

22

    30%

21

    30%

20

    25%

19

    25%

18

    20%

17

    20%

16

    20%

15

    15%

14

    15%

 

9